EXHIBIT 10.41
March 6, 2009
William T. Morrow
5491 Blackhawk Drive
Danville, CA 94506
Dear Bill,
On behalf of the Board of Directors of Clearwire Corporation, I am pleased to
confirm my offer to you for the position of Chief Executive Officer for
Clearwire. Outlined below are the specific details regarding your new position
with Clearwire.

     
Start Date:
  As soon as practicable
 
   
Reports to:
  Board of Directors (You will be invited to attend and participate in meetings
of the Board of Directors (other than with respect to matters involving you).)
 
   
Location:
  Kirkland, WA
 
   
Base salary:
   $900,000 annually (paid bi-weekly)
 
   
Signing Bonus:
   $200,000
 
   
Bonus Target:
  $900,000 paid annually based on company and individual performance, with the
bonus for your first year of employment guaranteed at 100% of the bonus target.
 
   
Stock Awards:
  2,000,000 Restricted Stock Units (RSUs) and 2,000,000 stock options with an
expected date of grant of the start date. Both the options and RSUs vest over
4 years, 25% per year. Details regarding these awards will be provided to you
separately. Please remember that all stock awards are subject to approval by the
Compensation Committee of the Board.
 
   
Relocation:
  The company will reimburse you for all reasonable and customary expenses
related to your relocation to Kirkland. These benefits will include
 
   
 
 
•    Exploratory trip for you and your family.
 
 
 
•    1-2 house hunting trips for you and your family.
 
 
 
•    Reimbursement of lease expenses in the Seattle area for up to a 6 month
period.
 
 
 
•    Reimbursement of reasonable and customary closing costs (which shall
include brokers’ commissions) on the sale of your current home and the purchase
of a new home in the Seattle area, subject to a limit of $300,000 in the
aggregate.
 
 
 
•    Shipment and storage of household goods.
 
 
 
•    Tax gross up on non-deductible relocation reimbursements.

 



--------------------------------------------------------------------------------



 



     
 
  More information regarding relocation benefits will be forwarded to you
separately. Any reimbursement or tax-gross up payments shall be paid to you
promptly but in no event later than end of the year in which you incur such
expenses (or the year in which you remit the related taxes to the appropriate
tax authorities, in the case of the tax gross up).
 
   
Benefits:
  In this role, you will participate in Clearwire’s benefit programs, including
medical, dental, disability, life insurance and 401(K) plans.
 
   
Time Off:
  You will be eligible for a total of 4 weeks of paid time off in accordance
with the company’s vacation and time off policies.
 
   
Severance
Benefits:
  In the event, your employment is terminated involuntarily for a reason other
than Cause, or you terminate your employment for Good Reason you will be paid a
lump sum severance benefit equal to 200% of your annual base salary and targeted
annual bonus, shall receive 24 months continuation of Qualifying Healthcare
Coverage and shall receive one year accelerated vesting on your stock
compensation awards. In lieu of the foregoing, upon the commencement of your
employment with the Company at all times thereafter you will be a Group 1
Participant in the Clearwire Change in Control Severance Plan dated March 25,
2008 (the “Change in Control Plan”) and shall be eligible for benefits in
accordance with the terms of such Change in Control Plan (including the last
sentence of Section 5.1 thereof). The Change in Control Plan shall not be
terminated or amended with respect to your participation without your consent.
“Cause,” “Good Reason,” “Group 1 Participant” and “Qualifying Healthcare
Coverage” shall have the correlative meanings set forth in the Change in Control
Plan.

This offer is conditioned upon your executing the company’s Confidentiality and
Intellectual Property Agreement.
Subsequent to receipt of a signed offer letter and as a further condition for
employment, Clearwire conducts a reference/background check on prospective
employees.  Clearwire reserves the right to rescind the offer set forth in this
letter based on the results of such screenings and may do so in its sole
discretion. While we expect that your tenure at Clearwire will be successful,
please understand that your employment, like that of all of our employees, is
terminable at will, meaning that either you or the Company can end the
employment relationship at any time for any reason.
Please indicate your acceptance of this offer by signing below and returning it
to Craig McCaw, 2300 Carillon Point, Kirkland, WA 98033 no later than March 12,
2009.
Bill, I am excited at the prospect of your joining the team and look forward to
working with you in building a great company.
Sincerely,
Craig McCaw
Chairman of the Board

       
/s/ WILLIAM T. MORROW
  March 6, 2009        
Accepted
  Date  

 